DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5-11 are objected to because of the following informalities:  
Regarding claim 1, claim recites “a mixture” in lines 3-4, “the mixture” in lines 5-7 and “the milk and air mixture” in line 9, in order to remain consistent is it suggested that  “a mixture” in lines 3-4 be changed to “a milk and air mixture” and “the mixture” in lines 5-7 be changed to “the milk and air mixture”.
Claim 5 -11 each recite “Device according to” and should be changed to “The device according to…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “wherein a mixture is heated and converted into milk foam on the pressure side of the pump”, and it is noted that the specification recites that milk/air mixture in the sense of a general term also encompassing milk foam (see paragraph [0009] of PGPUB), thus it is unclear how milk foam is turned into milk foam.
Claim 1 recites “suctioning milk from at least one container and air delivered from a pump as a mixture”, it is unclear what steps are encompassed by this phrase, namely it is unclear if this reads as “suctioning milk from at least one container and suctioning air, the milk and the air are delivered from a pump as a mixture” or “suctioning milk from at least one container and air is delivered from a pump as a mixture”. The claim has been interpreted as “suctioning milk from at least one container and suctioning air, the milk and the air are delivered from a pump as a milk and air mixture”. It is noted that the specification recites that “the device comprises pump for conveying milk from at least one container to an outlet, an air supply for delivering air” ([0012]) “the air is suctioned via an air supply device… and is conveyed to a suction side of the pump” ([0027]) and “the milk from at least one container and supplied air from a pump are suctioned as a milk/air mixture” ([0010]).
Regarding claim 9, there is no antecedent basis for “the milk and air mixture”, it is noted that claim 9 depends from 8, which depends form 7 which depends from 3 and “a milk air mixture” is introduced in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turi et al. US 2016/0051083 in view of Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263.
Regarding claim 1, Turi discloses a method for the production of milk foam with adjustable temperature comprising suctioning milk from at least one container (1) and air (air supply valve 3b supplies air) delivered from a pump (2) as a mixture ([0056]), conveying the mixture through and heating the mixture in a continuous flow heater (5), converting the mixture into milk foam in a throttle device (4a), and conveying the milk foam to an outlet (6) (Fig. 1, [0008]).  Turi discloses that the milk and air mixture is heated in a continuous flow heater (5) and converted into milk foam on a pressure side of the pump (throttle 4a is located on pressure side of the pump) ([0014]).
It is noted that Turi discloses that the throttle and the continuous flow heater can be placed on the pressure side of the pump ([0008]), and discloses that a particularly high froth quality is yielded when one throttle is arranged upstream in reference to the continuous flow heater and/or at the pressurized side of the pump ([0024]). Seeming to suggest that the throttle can be placed anywhere on the pressure side of the pump including after the continuous flow heater and that it is only a preferred embodiment that the throttle is upstream of the continuous flow heater. 
Nevertheless, in the event claim 1 could be construed as differing from Turi in the recitation that the throttle step is performed after the continuous heating step, Rimpl discloses a device for production of milk foam with adjustable temperature comprising a pump (pump 3) for conveying milk from at least one container (milk tank 4) in lines to an outlet (outlet 6), an air supply (air feed 7) for delivering air into the line, a continuous flow heater (heater 5) ([0007],[0022]) and a throttle device (10b) wherein the continuous flow heater (5) is disposed on the pressure side of the pump and the throttle device (10b) is disposed downstream from the continuous flow heater (Fig. 1) ([0009],0018], [0019]).
Specifically Rimpl teaches the placement of a throttle device either before or after a continuous flow heater on the pressure side of the pump in a milk foaming device and it would have been obvious to one of ordinary skill in the art to modify the throttle of Turi to be placed after the continuous flow heater, since Rimpl shows this is suitable placement of a throttle device for producing milk foam and since it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device 
Claim 1 differs from Turi in view of Rimpl in the recitation that the continuous flow heater is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable.
Knip discloses a device for the production of milk foam with an adjustable temperature ([0056]), comprising a pump for conveying milk (pump 24) from at least one container (milk reservoir 46) in lines to an outlet (fluid outlet 20), an air supply for delivering air into the line (air inlet 12a), a continuous flow heater (flow through heating unit 26) ([0047]), wherein the continuous flow heater is disposed on the pressure side of the pump ([0047], Fig. 1). Knip discloses that the continuous flow heater is designed as a thick film heater ([0029]) with an electrical resistance heater element (28) ([0049], [0050]) whose temperature is adjustable ([0055], [0056]). Knip, discloses that the continuous flow heater has a spiral shaped passageway for the milk/air mixture to be heated ([0057], [0058]). Knip discloses that the thick film heater has advantages such as being able to very quickly raise in temperature as well as quickly go down in temperature ([0015]). 
It would have been obvious to one of ordinary skill in the art to modify the continuous flow heater of Turi in view of Rimpl to be a continuous flow heater as taught by Knip, such that the continuous flow heater of Turi in view of Rimpl is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable as taught by Knip, since Knip teaches that the continuous thick film heater is suitable for heating milk foam and is able to quickly change in temperature which would 
Regarding the remaining limitation that counterpressure is generated by the throttle device in the milk and air mixture on the pressure side of the pump, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I).
Regarding claim 3, Turi discloses a device for the production of milk foam with adjustable temperature comprising a pump for conveying milk from at least one container in lines to an outlet (pump 2) (Fig. 1) and air supply (3b) for delivering air into one of the lines, a continuous flow heater (5) and a throttle device (4a) wherein the continuous flow heater is disposed on a pressure side of the pump ([0008]) and the throttle device is also on the pressure side of the pump. 
Since Turi discloses that both the throttle and the continuous flow heater can be placed on the pressure side of the pump ([0008]), and discloses that a particularly high froth quality is yielded when one throttle is arranged upstream in reference to the continuous flow heater and/or at the pressurized side of the pump ([0024]), Turi suggests that the throttle can be placed anywhere on the pressure side of the pump including after the continuous flow heater and that it is only a preferred embodiment that the throttle is upstream of the continuous flow heater. 
Nevertheless, Rimpl discloses a device for production of milk foam with adjustable temperature comprising a pump (pump 3) for conveying milk from at least 
Specifically Rimpl teaches the placement of a throttle device either before or after a continuous flow heater on the pressure side of the pump in a milk foaming device and it would have been obvious to one of ordinary skill in the art to modify the throttle of Turi to be placed after the continuous flow heater, since Rimpl shows this is suitable placement of a throttle device for producing milk foam and since it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141.C.III.D).
Claim 3 differs from Turi in view of Rimpl in the recitation that the continuous flow heater is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable.
Knip discloses a device for the production of milk foam with an adjustable temperature ([0056]), comprising a pump for conveying milk (pump 24) from at least one container (milk reservoir 46) in lines to an outlet (fluid outlet 20), an air supply for delivering air into the line (air inlet 12a), a continuous flow heater (flow through heating unit 26) ([0047]), wherein the continuous flow heater is disposed on the pressure side of the pump ([0047], Fig. 1). Knip discloses that the continuous flow heater is designed as a thick film heater ([0029]) with an electrical resistance heater element (28) ([0049], 
It would have been obvious to one of ordinary skill in the art to modify the continuous flow heater of Turi in view of Rimpl to be a continuous flow heater as taught by Knip, such that the continuous flow heater of Turi in view of Rimpl is designed as a thick film heater with an electrical resistance heater element whose temperature is adjustable as taught by Knip, since Knip teaches that the continuous thick film heater is suitable for heating milk foam and is able to quickly change in temperature which would allow for increased processing efficiency. Further Turi does not specify the particular continuous flow heater and it would have been obvious to one of ordinary skill in the art to select a known continuous flow heater based on it suitability for its intended use (MPEP 2144.07).
Regarding claim 5, Turi in view of Rimpl in view of Knip discloses that the continuous flow heater has a spiral shaped passageway for a milk and air mixture to be heated (‘263, [0057], [0058]).
Regarding claim 6, Turi in view of Rimpl in view of Knip discloses that the throttle is adjustable (throttle 4a is a variable throttle) (‘083, [0060]).
Regarding claim 7, Turi in view of Rimpl in view of Knip discloses that a control unit (controller 9) is provided to control the pump (‘083, [0062], [0033]), valves (‘083, [0065]),  the continuous flow heater (Fig. 1) and the throttle device (‘083, [0060]).
Regarding claim 8, Turi in view of Rimpl in view of Knip discloses that the control unit sets a flow through cross sectional area for the throttle device (‘083, [0060]).
Regarding claim 9, Turi in view of Rimpl in view of Knip discloses that the flow through cross sectional area of the throttle device is regulated by the control unit as a function of the temperature of the milk/air mixture to be heated (‘083, [0060]-[0064]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turi et al. US 2016/0051083 in view of Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263 in view of Bonsch et al. US 2014/0197554.
Regarding claim 10, Turi in view of Rimpl in view of Knip discloses that downstream from the throttle device (10b) is a line section to the outlet (line section between 10b and 6) (‘001, Fig. 1) (flow path between heater 5 and outlet 6) (‘083, Fig. 1). 
Claim 10 differs from Turi in view of Rimpl in view of Knip in the recitation that downstream from the throttle device the line section specifically has a length of 0.5 to 2m.
Bonsch discloses a device for the production of milk foam comprising a pump (5) for conveying milk from at least one container in lines to an outlet, an air supply (air supply line 2) for delivering air into the line and a throttle device (7) (Fig. 3). Bonsch discloses providing a line section having a length of 0.5m to the outlet (the settling stretch can be integrated after the T intersection 11) ([0025], [0077], [0078]) downstream from a throttle device (narrow place 7 can be a throttle valve) ([0076]) in order to lead to a gradual slow pressure reduction of the milk and air mixture which has been swirled by the throttle device (narrow place 7), Bonsch discloses that because of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Turi et al. US 2016/0051083 in view of Rimpl US 2014/0299001 in view of Knip et al. US 2019/0000263 in view of Vetterli US 2016/0135474.
Regarding claim 11, claim 11 differs from Turi in view of Rimpl in view of Knip in the recitation that the inner diameter of the line and the line section are different.
Vetterli discloses a device for the production of milk foam comprising a pump (1) for conveying milk from at least one container (2) in lines to an outlet (11), an air supply (4) for delivering air into the line, a continuous flow heater (9) and a throttle device (12), wherein the continuous flow heater (9) is disposed on the pressure side of the pump ([0062]). Vetterli discloses that the inner diameter of different sections of the line are different ([0082]). Vetterli teaches it is known to adjust the cross sectional areas of the line based on desired flow rate ([0017]) and pressure ([0005]). It would have been obvious to one of ordinary skill in the art to modify the inner diameter of the line and the line section to be different as taught by Vetterli based on the desired pressure and flow rate of the different sections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered and are persuasive regarding the substitution of the heater of Rimpl and a new grounds of rejection has a been made based on Turi US 2016/0051083.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792